Citation Nr: 9930295	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  99-07 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran served on active duty from November 1972 to 
December 1975.  He has requested a hearing before a member of 
the Board of Veterans' Appeals (Board) at the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case is remanded to the RO for the 
following action:

The appellant should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 1991 & Supp. 1999) and 38 C.F.R. 
§ 20.704 (1999).

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).






